Per curiam.
After a finding of probable cause, the State Bar of Georgia filed a formal complaint against the respondent, Orsbon L. Foster, alleging violation of Bar Rule 4-102, Standard 44, which provides that “A lawyer shall not without just cause to the detriment of his client in effect wilfully abandon or wilfully disregard a legal matter entrusted to him.”
Respondent admitted a violation of Standard 44 and petitioned for voluntary surrender of his license to practice law in this state. The State Disciplinary Board adopted and approved the recommendation of the Special Master that respondent be allowed to voluntarily surrender his license to practice law. We approve the recommendation of the State Disciplinary Board and it is so ordered.

So ordered.


All the Justices concur.

Omer W. Franklin, Jr., General Counsel State Bar, Victor Alexander, Jr., Assistant General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Joseph Roy Cullens, for appellee.